Citation Nr: 1705035	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to non-service-connected (NSC) pension benefits. 

2.  Entitlement to service connection for a right lower extremity disorder (other than residuals of a stress fracture of the right lower leg), to include lymphedema/lymphangitis.

3.  Entitlement to service connection for a left lower extremity disorder (originally claimed as a left foot disorder), to include lymphedema/lymphangitis.


REPRESENTATION

Appellant represented by:	Michael. J. Kelley, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to March 1995.  He had service in the National Guard from April 1, 1995 to November 1, 1995, and service in the United States Army Reserve (USAR) from November 2, 1995 to October 30, 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Boston Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied the Veteran's claim for NSC pension benefits; reopened a previously denied claim for service connection for a right foot disorder, and denied service connection for a left foot disorder.  The Veteran appealed this rating action to the Board. 

In December 2015, the Veteran testified at a video conference hearing before the undersigned.  A copy of the hearing transcript has been associated with the electronic record. 

Regarding the Veteran's claim for service connection for a right lower extremity disorder, by an August 2015 rating action, the RO granted service connection for residuals of stress fractures of the right lower leg; an initial noncompensable rating was assigned, effective October 13, 2009--the date VA received the Veteran's claim for compensation for this disability.  During the December 2015 hearing before the undersigned, the Veteran, through his attorney, testified that he was seeking service connection for right and left lower leg extremity disabilities, claimed as lymphedema/lymphangitis.  (See Transcript (T.) at page (pg.) 13).  Thus, the Board has characterized and expanded the original claims for service connection for right and left foot disorders to more accurately reflect the RO's award of residuals of stress fractures of the right leg and the Veteran's testimony before the undersigned, as reflected on the title page. 

The Board also notes that the RO originally denied the Veteran's claim for service connection for a right foot disorder in a January 2003 rating action.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the decision.  In February 2010 and July 2014, VA received additional service treatment records that are relevant to the Veteran's claim for service connection for a right lower extremity disorder.  When VA receives relevant service department records that existed and had not been associated with the record when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2016).  As these records show treatment for right lower leg pain and swelling, they are relevant to the claim for service connection for a right lower extremity disability.  Accordingly, the Board will adjudicate the claim of service connection for a right lower extremity disability on a de novo basis without the need for new and material evidence.

The issues of entitlement to service connection for a right lower extremity disorder (other than residuals of a stress fracture of the right lower leg), to include lymphedema/lymphangitis, and entitlement to service connection for a left lower extremity disorder (originally claimed as a left foot disorder), to include lymphedema/lymphangitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

During his December 2015 testimony before the undersigned, the Veteran withdrew his appeal of entitlement to NSC pension benefits.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to NSC pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

During his December 2015 hearing before the undersigned, the Veteran withdrew his appeal with respect to the issue of entitlement to NSC pension benefits.  (T. at pg. 3).  As the Veteran withdrew his appeal with respect to this issue during his December 2015 testimony, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal for entitlement to NSC pension benefits is dismissed. 


REMAND

Prior to further appellate review of the service connection claims on appeal, the Board finds that additional substantive development is required.  Specifically, to obtain outstanding VA treatment reports, to schedule the Veteran for a VA examination to determine the etiology of his right and left lower extremity disorders, currently diagnosed as lymphedema/ lymphangitis, and to obtain copies of records previously submitted at the December 2015 Board hearing.  The Board will discuss each reason for remand below.


i) Outstanding VA treatment reports

During his hearing before the undersigned, the Veteran testified that he had received treatment for his lower extremities from the VA Medical Centers (VAMCs) in Providence, Rhode Island, and Buffalo and Rochester, New York.  (T. at pages (pgs.) 16-17).  While treatment reports from the VA Medical Center in Providence, Rhode Island are of record, records from the latter two VAMCs are absent.  As these outstanding treatment records might contain potentially relevant evidence as to the etiology of the Veteran's bilateral lower extremity disorders, they should be secure on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examination

The Veteran seeks service connection for bilateral lower leg disorders, claimed as  lymphedema/lymphangitis.  He contends that these disabilities had their onset during military service and that he has continued to have bilateral lower extremity swelling since discharge.  (T. at pgs. 16-17). 

The Veteran's service treatment records show that aside from having received treatment for several stress fractures of the right foot, a disability for which service connection has already been granted, he was seen for bilateral shin pain in November 1972 after he ran three (3) to four (4) miles the previous day.  The examining clinician entered an assessment of moderate tenderness of the left lower tibia/ankle area with mild swelling.  The Veteran's right tibia/ankle was noted to have been non-tender.  The Veteran was seen for bilateral shin splints in May 1993.  In May and June 1993, the Veteran complained of numbness of the right foot.  The examining clinicians entered assessments of bilateral shin splints and overuse syndrome of the right lower extremity, respectively.  A July 1997 USAR examination report reflects that the Veteran's lower extremities were evaluated as "normal."  The Veteran indicated that he was in "good health."  On an accompanying Report of Medical History, he related that he had fractured his right lower leg. 

Post-service VA treatment and examination reports include, but are not limited to, a July 2010 VA General Medical (GM) examination report.  During that examination, the Veteran reported a history of having had chronic swelling of the left leg and occasional warmth and pain during service, and that he had sustained several stress fractures to the right leg.  After a physical evaluation of the Veteran, the examining VA clinician entered diagnoses, in part, of lymphedema/lymphangitis.  The VA examiner did not, however, provide an opinion as to the etiology of the diagnosed lymphedema/lymphangitis.  (See July 2010 VA GM examination report). 

As the Veteran received treatment during military service for tenderness and numbness in both lower legs and has been diagnosed as having lymphedema/lymphangitis of the bilateral lower extremities, the Board finds that he should be afforded another VA examination to determine the etiology of all currently present bilateral lower leg disabilities (other than residuals of stress fractures of the right leg) on remand.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

iii)  Records submitted at the December 2015 Board hearing

At the December 2015 Board hearing, additional evidence was added to the record.  The hearing transcript reflects that this evidence was complete military treatment records and medical statements/studies.  This evidence was never added to the electronic record, although the reason therefor is not clear.  In June 2016, the Veteran's attorney's office was contacted.  The individual was supposed to check on this and check back with the Board.  No response was ever received.  Therefore, additional efforts must be taken to secure a copy of this evidence.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the Veteran and his attorney and request that a duplicate copy of the additional evidence (complete military treatment records and medical statements/studies) submitted at the December 2015 Board hearing be submitted for inclusion in the claims file.  All efforts undertaken to obtain this evidence should be documented in the claims file.  

2.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMCs in Rochester and Buffalo, New York, reflecting treatment for his bilateral lower leg disabilities.  All efforts to obtain these records must be documented in the Veteran's Veterans Benefits Management System (VBMS) electronic record.

3.  After any additional evidence has been received pursuant to directives one (1) and two (2) and associated with the Veteran's VBMS electronic record, schedule the Veteran for appropriate examination by a qualified examiner.  The purpose of examination is to determine the etiology of any currently present bilateral lower leg disorders (other than residuals of stress fractures of the right leg) found on examination.  The following considerations will govern the examinations:
   
The examiner is hereby advised that service connection has already been granted for residuals of stress fractures of the right leg.  Thus, the current claim for service connection for a right lower leg disorder is for one other than (italics added for emphasis) residuals of stress fractures of the right leg. 
 
The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  Each examiner must respond to the following questions/directives as it corresponds to their respective disability and provide a full statement of the basis for all conclusions reached.

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right and left lower leg disorders (other than residuals of stress fractures of the right leg) to include, but not limited to, lymphedema/lymphangitis, are etiologically related to, or had their onset during active military service ? 

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right and left lower leg disorders (other than residuals of stress fractures of the right leg) to include, but not limited to, lymphedema/lymphangitis, are proximately due to, the result of, or aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected residuals of stress fractures of the right leg)?

In responding to this question, the examiner must comment on the following service treatment records (STRs).  (i) November 1972 STR reflecting that the Veteran had complained of bilateral shin pain after he ran three (3) to four (4) miles the previous day; an assessment of moderate tenderness of left lower tibia/ankle area with mild swelling was entered.  The Veteran's right tibia/ankle was also noted to have been non-tender; (ii) May 1993 and June 1993 STRs reflecting that the Veteran had complained of  bilateral shin pain and numbness of the right foot; assessments of bilateral shin splints and overuse syndrome of the right lower extremity were entered, respectively; (iii) July 1997 USAR examination report reflecting that the Veteran's lower extremities were evaluated as "normal."  The Veteran indicated that he was in "good health;" and, (iv) July 1997 Report of Medical History disclosing that the Veteran reported having fractured his right lower leg.
 
The examiner should provide reasons for any opinion/comment that takes into account relevant evidence as it relates to the disabilities on appeal.  If the examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, readjudicate the service connection claims on appeal.  If any claim remains denied, the Veteran and his attorney shall be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  After they have had an opportunity to respond, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


